FILED
                     UNITED STATES COURT OF APPEALS                            JUN 01 2012

                                                                          MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                          U .S. C O U R T OF APPE ALS




BRUCE THORNS,                                      No. 10-55495

               Plaintiff - Appellant,              D.C. No. 3:07-cv-00218-H-AJB
                                                   Southern District of California,
  v.                                               San Diego

R. A. DAVIS, Lieutenant Officer of
Calipatria State Prison; et al.,                   ORDER

               Defendants - Appellees.



Before:      GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       The district court has belatedly received Bruce Thorns’s timely amended

notice of appeal in this case. We recall the mandate issued on February 1, 2012.

The memorandum disposition filed on January 10, 2012, is withdrawn. A new

memorandum disposition will be filed concurrently with this order.

       A petition for rehearing, if any, is due within 14 days of the filing date of the

new disposition.
                                                                            FILED
                             NOT FOR PUBLICATION                             JUN 01 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRUCE THORNS,                                     No. 10-55495

               Plaintiff - Appellant,             D.C. No. 3:07-cv-00218-H-AJB

  v.
                                                  MEMORANDUM *
R. A. DAVIS, Lieutenant Officer of
Calipatria State Prison; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Bruce Thorns, a California state prisoner, appeals pro se from the district

court’s judgment following a jury trial in his 42 U.S.C. § 1983 action alleging,

among other claims, that defendants used excessive force against him. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

district court’s evidentiary rulings. Harper v. City of Los Angeles, 533 F.3d 1010,

1030 (9th Cir. 2008). We affirm.

      The district court did not abuse its discretion with respect to exhibit RRR

where it ordered defendants to redact Thorns’s prior offenses from the exhibit

immediately upon Thorns’s objection and before entering the exhibit into evidence.

See McEuin v. Crown Equip. Corp., 328 F.3d 1028, 1032 (9th Cir. 2003) (“To

reverse on the basis of an evidentiary ruling, this Court must conclude both that the

district court abused its discretion and that the error was prejudicial.”); see also

United States v. Sangrey, 586 F.2d 1312, 1315 (9th Cir. 1978) (no abuse of

discretion for not giving a limiting instruction where no party asked for one).

      The district court did not abuse its discretion by denying Thorns’s motion to

vacate because Thorns failed to establish any grounds justifying vacating the jury’s

special verdict. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds

for reconsideration under Fed. R. Civ. P. 59 or 60).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on




                                            2                                     10-55495
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         3                                  10-55495